Per Curiam,
The County of Luzerne contains more than one hundred and fifty thousand inhabitants, and its district attorney is a salaried officer, whose salary is compensation for all services rendered by him in his official capacity: Schuylkill County v. Wiest, 257 Pa. 425; and the Act of May 19,1887, P. L. 138, in so far as it provides compensa*404tion for him in addition to his salary for the performance of his official duties, wherever rendered, is in conflict with the constitutional limitation upon what he is to receive. This was the obviously correct conclusion of the Superior Court in reversing the judgment of the court below, under which the appellant would have received compensation to which he is not entitled: 72 Pa. Superior Ct. 240.
The judgment of the Superior Court is affirmed.